Exhibit 10(xxxi)(2)

 

AMENDMENT NUMBER TWO TO

THE NORTHERN TRUST COMPANY THRIFT-INCENTIVE PLAN

(As Amended and Restated Effective January 1, 2005)

 

WHEREAS, The Northern Trust Company (the “Company”) maintains The Northern Trust
Company Thrift-Incentive Plan, As Amended and Restated Effective January 1,
2005, (the “Plan”); and

 

WHEREAS, amendment of the Plan is now considered desirable;

 

NOW, THEREFORE, by virtue and in exercise of the amending power reserved to the
undersigned officer under Section 11.1 of the Plan, the Plan is hereby amended
effective as of the dates set forth below, as follows:

 

1. Effective as of the date this Amendment is executed:

 

To delete the first sentence of section 4.2 of the Plan in its entirety and to
substitute the following therefor:

 

“Subject to section 6.4, a Participant may change the rate of or terminate his
or her Salary Reduction Contributions at any time by entering into a new Salary
Reduction Agreement, to be effective pursuant to uniform and nondiscriminatory
procedures established by the Committee;” and

 

To add the following parenthetical immediately following the word “establish” in
the last sentence of section 4.2 of the Plan:

 

“(which may include automatic changes in the rate of a Participant’s Salary
Reduction Contributions over time).”

 

2. Effective as of the date this Amendment is executed, to delete the period at
the end of the last sentence of section 5.1(a) of the Plan, to substitute a
comma therefor, and to add the following after the comma:

 

“subject to applicable administrative practices and procedures established by
the Company.”

 

3. Effective as of the date this Amendment is executed, to delete the phrase
“single family” from subsections (2) and (4) of section 8.8(a) of the Plan.

 

4. Effective January 1, 2006, to delete the word “or” at the end of subsection
(5) of section 8.8(a) of the Plan, to add the following as new subsection (6) of
section 8.8(a) and to renumber the current subsection (6) of section 8.8(a) as
subsection (7):



--------------------------------------------------------------------------------

“(6) expenses for the repair of damage to the Participant’s principal residence
arising from fire, storm, other casualty, or theft that would qualify for the
casualty deduction under Code section 165 (determined without regard to whether
the loss exceeds ten percent (10%) of adjusted gross income), or”.

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on its
behalf this 21st of November, 2005 effective as of the dates indicated above.

 

THE NORTHERN TRUST COMPANY

 

By:  

/s/ Timothy P. Moen

--------------------------------------------------------------------------------

Name:   Timothy P. Moen Title:   Executive Vice President and     Human
Resources Department Head

 

- 2 -